Citation Nr: 0524418	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  05-16 911	)	DATE
	)
	)


THE ISSUE

Motion regarding clear and unmistakable error in a September 
2000 Board of Veterans' Appeals decision.

[The issues of whether new and material evidence has been 
received which is sufficient to reopen previously denied 
claims of entitlement to service connection for a low back 
disability and a right knee disability will be addressed in a 
separate decision.]


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The moving party served on active duty from April 1955 to 
June 1957.

This matter is before the Board of Veterans' Appeals (the 
Board) in response to the "Motion for Revision of a 
Decision on the Grounds of Clear and Unmistakable Error" 
submitted by the moving party's representative in March 
2005.  

Two currently appealed claims, which were docketed at the 
Board in 2003, will be addressed in a separate Board 
decision, to be issued concurrently with this decision.


FINDING OF FACT

The March 2005 written submission of the moving party's 
representative does not allege clear and unmistakable error 
in the September 2000 Board decision.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404 (2004); see also Disabled 
American Veterans (DAV) v. Gober, 234 F.3d 682 (Fed. Cir. 
2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent law and regulations

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  See 38 C.F.R. § 20.1404(a) (2004).

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, 
or errors, of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the result 
would have been manifestly different but for the alleged 
error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy this requirement.  Motions that fail to comply 
with these requirements shall be dismissed without prejudice 
to re-filing.  38 C.F.R. § 20.1404(b) (2004).

Discussion

The Board has reviewed the March 2005 motion from the moving 
party's representative and has concluded that the moving 
party has not alleged clear and unmistakable error in the 
September 2000 Board decision with sufficient specificity.  
The representative's motion does not comply with the 
requirements of 38 C.F.R. § 20.1404, discussed above.  
Although the motion is in writing and signed, includes the 
name of the moving party, the applicable Department of 
Veterans Affairs file number and the date of the Board of 
Veterans' Appeals decision to which it relates, it is 
unclear to which specific issue, or issues, the motion 
pertains.  The March 2005 motion states: 

The September 2000 Board decision is 
flawed as to the issue certified on 
appeal.  There is a formal notice of 
disagreement to a February 2, 1976 
decision, as to the issues annotated above 
still unresolved before the Department of 
Veterans Affairs.  Thus, the issue of new 
and material evidence is a moot issue and 
consideration to service connection for 
the entities annotated above are the 
issues for appellate review (emphasis 
added).

Not only is this statement vague, but it is also inaccurate.  
The September 2000 Board decision concerned three issues, not 
one.  Those issues included: whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a right knee disability; whether 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability; and whether the veteran was entitled to non 
service-connected pension benefits.   All three issues were 
denied by the Board.   

The Board is uncertain as to which issue or issues the 
representative is referring.  With respect to "the issue of 
new and material evidence", two such issues were on appeal 
in September 2000 and were denied in the Board's decision.  
In light of this confusing and vague language, the March 2005 
motion to review the September 2000 Board decision based on 
clear and unmistakable error fails to identify the specific 
issue, or issues, to which it pertains.  See 38 C.F.R. 
§ 20.1404 (a) (2004).

Moreover, the March 2005 motion fails to clearly and 
specifically identify the alleged clear and unmistakable 
error, or errors, of fact or law in the September 2000 Board 
decision.  See 38 C.F.R. § 20.1404 (b) (2004).  In the 
motion, the representative refers to a letter written by the 
moving party to a congressman in March 1976, and states that 
"a notice of disagreement as to the February 1976 denial of 
Benefits [sic] was submitted and received by the AOJ on March 
25, 1976."  The motion then states that "the September 2000 
Board decision is flawed," but does not indicate how so with 
specificity, which is a required of any claim of clear and 
unmistakable error.  See Andre v. West, 14 Vet. App. 7, 10 
(2000) (per curium), aff'd sub nom. Andre v. Principi, 301 
F.3d 1354 (Fed. Cir. 2002).   That is, if the events in 1976 
somehow impacted on the Board's deliberations in September 
2000, particularly to the extent that Board CUE was allegedly 
involved, such a connection should have been made in the 
motion.  

In summary, the March 2005 motion falls far short of clearly 
and specifically alleging clear and unmistakable error in the 
September 2000 Board decision.  Without a statement as what 
was alleged to have been to clear and unmistakable error in 
the September 2000 Board decision, it follows that the March 
2005 motion does not have a legal or factual basis for such 
allegations, or reasons as to why the result of the September 
2000 Board decision would have been manifestly different but 
for the alleged error.  See 38 C.F.R. § 20.1404(b) (2004); 
see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Because the  March 2005 motion does not adequately allege 
clear and unmistakable error in the September 2000 Board 
decision, it cannot be entertained.  The motion is dismissed 
without prejudice to refiling.  See Simmons v. Principi, 17 
Vet. App. 104 (2003).

Additional comment

It is clear that the notice and duty to assist provisions of 
Veterans Claims Assistance Act of 2000, see 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) are not applicable to cases 
involving requests for revision of a final Board decision 
based on CUE. 
See Simmons v Principi, 17 Vet. App. 104, 109 (2003); Parker 
v. Principi, 15 Vet. App. 407, 417 (2002); Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 
at para. 7 (July 6, 2001) [VA does not have "a duty to 
develop" in a CUE case because "there is nothing further that 
could be developed"].





	(CONTINUED ON NEXT PAGE)





ORDER

The motion alleging clear and unmistakable error in the 
September 2000 Board decision is dismissed without prejudice 
to refiling.



	                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2004) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2004).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.

 
 
 
 

